SUPPLEMENT DATED MARCH 26, 2014 to PROSPECTUS DATED MAY 1, 2009 FOR FUTURITY III PROSPECTUS DATED MAY 1, 2008 FOR FUTURITY II PROSPECTUS DATED JULY 18, 2006 FOR FUTURITY FOCUS AND PROSPECTUSES DATED MAY 1, 2006 FOR FUTURITY FOCUS II, FUTURITY SELECT FOUR, FUTURITY ACCOLADE AND FUTURITY ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F This supplement contains information regarding a change to investment options that are available under your Contract. Effective after the close of business on April 30, 2014, the name of the following investment options will change: Old Name New Name Goldman Sachs Structured Small Cap Equity Fund Goldman Sachs Small Cap Equity Insights Fund Goldman Sachs Structured U.S. Equity Fund Goldman Sachs U.S. Equity Insights Fund Please retain this supplement with your prospectus for future reference. SLUS3/2014
